Title: From George Washington to Theodorick Bland, 18 November 1786
From: Washington, George
To: Bland, Theodorick



Dr Sir,
Mount Vernon 18th Novr 1786.

Several matters in which I have been pretty closely engaged, having prevented my sending to the Post office with my usual regularity, is the cause of my not having got, & of course acknowledged, the receipt of your obliging favors of the 4th & 9th inst: earlier than I now do. By ascribing this delay to the true cause, I shall stand acquitted of all seeming inattention.
Permit me now, Sir, to thank you for the interesting communications in your letters, & to express to you the sincere pleasure with which I am filled at hearing that the acts of the present Session are marked with wisdom, justice & liberality. The critical

situation of our affairs calls for the most vigorous display of these virtues, & it is much to be wished that so good an example from so respectable a State will be attended with the most salutary consequences to the Union.
No man entertains a higher sense of the necessity of revising the fœderal System, & supporting its government, than I do; nor would any man more readily depart from a prescribed line of conduct to effect this, than myself, in any matters I am competent to. With these sentiments & under such impressions, notwithstanding my having bid adieu to the public walks of life in a public manner, I should, if the partiality of my Country had called me to the service you allude to in your letter of the 9th, have yielded assent, not from an opinion that I could have answered their purposes better, or with equability to many that might have been named, but to evince my gratitude for the numberless instances of the confidence they have placed in me, & my obedience to their call.
But a recent act of mine has put it out of my power, if this honor is intended me, to accept it consistently.
You know Sir, I was first appointed, & have since been rechosen, President of the Society of the Cincinnati; the last time much against my inclination. The triennial Genl Meeting of this Body is to be held in Philadelphia the first Monday in May next. The peculiar situation of my private concerns—the necessity of paying some attention to them; love of retirement, & a wish to enjoy a mind at ease; rheumatic pains which I begin to feel very sensibly, with some other considerations, induced me to address a circular Letter, dated the latter end of October, to the several State societies, informing them of my intention not to be at the next Genl Meeting, & desiring not to be rechosen. The Vice President is also informed of these matters, that the business may not be impeded on account of my absence. Under these circumstances you will readily perceive the impropriety there would be in my informing so worthy & respectable a part of the community as the late Officers of the American army, of the reasons which militate against my attendance at this Meeting, & to appear there at the same moment on another occasion.
I thank you for the Cutting-box. The Drill-plough I promised to have made for you has been ready some time, & wou’d have been sent to the care of Mr Newton ere this; but the hourly

expectation of receiving the Timothy seed I promised to obtain for you, induced me to keep it (as I did not imagine you would apply it to any use ’till the Spring) ’till both should go together. My best respects to Mrs Bland. I am Dr Sir, &c.

G: Washington

